Citation Nr: 1757252	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A Travel Board hearing was scheduled in September 2017. Prior to the hearing, the Veteran waived his right to testify at the scheduled hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds the Veteran's PTSD claim must be remanded for additional development.

The Veteran was afforded a VA examination in December 2010, at which time the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria. However, since the examination was conducted, VA amended 38 C.F.R. § 4.125(a) to indicate when a diagnosis of a mental disorder, to include PTSD, must be determined according to the standards set in the DSM-5, and this change is applicable to the Veteran's case. See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14, 308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply).

The Veteran's claim was first certified for appeal to the Board in June 2017, and as such, the DSM-V applies. Therefore, a remand is required to provide the Veteran with a VA psychiatric examination that uses DSM-V in accordance with current VA regulations.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of a current PTSD diagnosis, if any, using DSM-5 criteria. The claims file must be made available to the examiner for review.

2. After the above development has been completed, readjudicate the Veteran's claim. If the claim remains denied, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


